United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1670
                          ___________________________

                                       Karen Villa

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                           Submitted: September 25, 2017
                             Filed: September 28, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Karen Villa appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Upon de novo review, we find


      1
        The Honorable Becky R. Thorson, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
no basis, and Villa offers none, for overturning the district court’s determination that
substantial evidence supported the denial. See Gann v. Berryhill, 864 F.3d 947, 950-
51 (8th Cir. 2017) (reviewing de novo district court’s decision to affirm denial of
disability insurance benefits and supplemental security income; by statute,
Commissioner’s findings as to any fact, if supported by substantial evidence, are
conclusive). The judgment is affirmed. See 8th Cir. R. 47B.
                                  ______________




                                          -2-